                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF OREGON

 In re                                        )   Case No. 19-34092-tmb11
                                              )
 Fizz & Bubble, LLC                           )   Notice of Preliminary Hearing on Motion
                                              )     For Use of Cash Collateral
                                              )     To Obtain Credit
 Debtor(s)                                    )   (Check One)


 YOU ARE NOTIFIED THAT:

1. The undersigned moving party, Fizz & Bubble, LLC                                , filed a Motion
         For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and it
   includes (1) the statement required by Local Bankruptcy Form (LBF) 541.5 and (2) the following
   allegations:

   a. The immediate and irreparable harm that will come to the estate pending a final hearing is
         Debtor's inability to pay ongoing expenses and operate their business.

                                                                                                             .

   b. The amount of               cash collateral       credit (check one) necessary to avoid the harm detailed
         above prior to the final hearing is as set forth in the Motion and Exhibits thereto                 .

2. The name and service address of the moving party's attorney (or moving party, if no attorney) are:
 Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington St., Ste. 520, Portland, OR.97201

3. A preliminary hearing on the motion will be held as follows:

   Date: 11/07/2019         Time: _________
                                  04:00pm Location: __________________________________________
                                                    Ctrm #4,1050 SW 6th Ave., Ste. 700, Portland, OR

   Testimony will be received if offered and admissible.

4. If you wish to object to the motion, you must do one or both of the following:

   a. attend the preliminary hearing.

   b. file a written response, which states the facts upon which you will rely, with the clerk at 1050 SW 6th
      Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.

   If the response is filed within three business days before the hearing, notify the judge’s chambers by
   telephone immediately after filing the document, as required by Local Bankruptcy Rule (LBR) 9004-1(b).


541.1 (12/1/2018)                             Page 1 of 2


                             Case 19-34092-tmb11            Doc 13   Filed 11/06/19
5. I certify that on   11/06/2019        this notice and the motion were served pursuant to Federal Rule of
   Bankruptcy Procedure (FRBP) 7004 on the debtor(s), any debtor's attorney, any trustee, any trustee's
   attorney, members of any committee appointed under 11 U.S.C. § 1102 or elected pursuant to 11 U.S.C.
   § 705 or its authorized agent [or, if no committee in a chapter 11 case, on all creditors listed on the list
   filed pursuant to FRBP 1007(d)], any creditors' committee attorney, the U.S. Trustee, and all entities
   with any interest in the cash collateral subject to this motion, whose names and addresses used for
   service are as follows:
    See Attached List. (The original Service List is attached to the original copy filed with the
    Court only. Creditors may request a copy of the Service List by contacting the undersigned.)




                            /s/Douglas R. Ricks                                                 044026
                            Signature of Moving Party or Attorney                                OSB #
                            27120 SW 95th Ave., Ste. 3280, Wilsonville, OR 97070 - XX-XXX4093
                            (If debtor is movant) Debtor’s Address & Last 4 Digits of Taxpayer ID#(s)




541.1 (12/1/2018)                            Page 2 of 2


                           Case 19-34092-tmb11             Doc 13   Filed 11/06/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11

20 LARGEST UNSECURED CREDITORS           OMEP                            Decathlon Alpha III, LP
                                         7650 SW Beveland St, Ste 170    c/o The Corporation Trust
Bruce Wood, LLC                          Portland, OR 97223              Company,RA
Attn: Bruce Wood                                                         780 Commercial St SE Ste 100
0932 SW Palatine Hill Rd.                Oswego Financial Services       Salem, OR 97301
Portland, OR 97219                       0932 SW Palatine Hill Road
                                         Portland, OR 97219              Decathlon Alpha III, LP
Capital Funding ASAP, LLC                                                c/o The Corporation Trust
695 Cross Street                         Premier Press                   Company, RA
Lakewood, NJ 08701                       5000 N Basin Ave                Corp Trust Ctr - 1209 Orange St
                                         Portland, OR 97217              Wilmington, DE 19801
Connie Smith
0932 SW Palatine Hill Rd                 Queen Funding, LLC              Diane Humke
Portland, OR 97219                       Attn: Jordan Jenson             32272 Apple Valley Rd
                                         101 Chase Ave, Suite 208        Scappoose, OR 97056
Diane Humke                              Lake Wood, NJ 08701
32272 Apple Valley Rd                                                    Erik Piper
Scappoose, OR 97056                      RPG                             4032 SE Ogden Street
                                         119 West 57th Street            Portland, OR 97202
Erik Piper                               New York, NY 10019
4032 SE Ogden Street                                                     Kenneth Humke
Portland, OR 97202                       Tricor Brands                   1432 SE 72nd Ave
                                         7931 NE Halsey St, #101         Portland, OR 97015
Ernest Packaging Solutions               Portland, OR 97213
9255 NE Alderwood Rd                                                     Queen Funding, LLC
Portland, OR 97220                       Valerie Humke                   Attn: Jordan Jenson
                                         1919 NW 87th Circle             101 Chase Ave, Suite 208
Express Services                         Vancouver, WA 98665             Lake Wood, NJ 08701
PO Box 4427
Portland, OR 97208                       SECURED CREDITORS:              Queen Funding, LLC
                                                                         c/o Joe Liberman, Esq.
Harsch Investment Property               Bruce Wood, LLC                 101 Chase Ave, Ste 208
1620 SW Taylor, Suite 300                Attn: Bruce Wood                Lakewood, NJ 08701
Portland, OR 97205                       0932 SW Palatine Hill Rd.
                                         Portland, OR 97219              Unique Funding Solutions, LLC
IDL Worldwide                                                            Attn: Jordan Jenson
PO Box 536642                            Capital Funding ASAP LLC        2715 Coney Island Ave
Pittsburg, PA 15253                      125 Pearl St                    Brooklyn, NY 11235
                                         New York, NY 10038
IPT                                                                      Valerie Humke
PO Box 206918                            Capital Funding ASAP, LLC       1919 NW 87th Circle
Dallas, TX 75320                         695 Cross Street                Vancouver, WA 98665
                                         Lakewood, NJ 08701
Kenneth Humke                                                            WG Fund, LLC
1432 SE 72nd Ave                         Capital Funding ASAP, LLC       Attn: Jordan Jenson
Portland, OR 97015                       c/o Isaac Greenfield, Esq.      1980 Swarthmore Ave
                                         26 Broadway, Suite 375          Lakewood, NJ 08701
LTK LLC                                  New York, NY 10004
5648 Evans Valley
Loop Road NE                             Connie Smith                    Electronic Mail:
Silverton, OR 97381                      0932 SW Palatine Hill Rd
                                         Portland, OR 97219              The foregoing was served on all
Now CFO                                                                  CM/ECF participants through the
5251 S Green Street, Suite 350           Decathlon Alpha III, LP         Court's Case
Murray, UT 84123                         Attn: John Borchers             Management/Electronic Case File
                                         1441 West Ute Blvd, Suite 240   system.
                                         Park City, UT 84098


                             Case 19-34092-tmb11    Doc 13      Filed 11/06/19
      Douglas R. Ricks, OSB 044026
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession




                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                           Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                              MOTION FOR ORDER AUTHORIZING
                                                       USE OF CASH COLLATERAL OF
                                                       DEBTOR-IN-POSSESSION AND
                Debtor-in-Possession.                  GRANTING ADEQUATE PROTECTION

               Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”), pursuant to Sections 105(a)

      and 363 of the Bankruptcy Code, Bankruptcy Rule 4001, and LBR 4001-1.D., moves the

      Court for entry of an Interim and Final Order authorizing use of cash collateral as defined by

      §363(a) of the Bankruptcy Code ("Cash Collateral"), and, in support, represents and states

      as follows:

               1.   On November 4, 2019, Debtor commenced a reorganization case by the filing of

      a voluntary petition under Chapter 11 of the United States Bankruptcy Code.

               2.   Pursuant to §§ 1107 and 1108 of the Code, Debtor is authorized to possession

      of Debtor's property and to operate and manage Debtor's business as debtor-in-possession.




Page 1 of 8     MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL            VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                    319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                PROTECTION                                                                 (503) 241-4869



                           Case 19-34092-tmb11      Doc 13    Filed 11/06/19
                                              DEBTOR’S BUSINESS

              3.   Debtor is a limited liability company headquartered in Wilsonville, Clackamas

      County, Oregon. Founded in 2008 as Beau Bain, LLC, Debtor creates, manufactures, and

      distributes skin softening and rejuvenating skin products for baths, body, shower, and face,

      with a proprietary 8-Oil Blend that is a natural blend of eight moisturizing oils used in

      Debtor’s products such as soaps, scrubs, lotions, and bubble bath.

              4.   The business has grown substantially since 2016 when it began to attract

      attention from major retailers. Debtor changed its name to Fizz & Bubble, LLC in November

      of 2016 and is now featured in stores such as Ulta, Kohl’s, TJMaxx, QVC, and Bed Bath &

      Beyond. Debtor’s products may also be found in gift shops, hotels, and spas across the

      United States. In addition, online sales are generated through the Debtor’s online store and

      through Amazon and other e-retailers.

              5.   Debtor’s physical facilities include the main operations and manufacturing

      center in Wilsonville, Oregon along with warehousing and storage facilities in Tualatin,

      Oregon and Molalla, Oregon. Both my husband and I continue to be involved in all

      operations of the business.

                   PARTIES WITH POTENTIAL INTERESTS IN CASH COLLATERAL

              6.   The following entities ("Lien Creditors") may claim a lien in the Cash Collateral

      based upon the security interest held by the Lien Creditors for the following collateral:

                                 Loan No.
                                   (last 4
                Lien              digits) /    Security
              Creditor            UCC No.       Date            Brief Collateral Description
       Advance Business          8821109-0                All Assets of the Debtor now owned or
       Capital LLC, dba          8821109-1                hereafter acquired and all proceeds
       Interstate Capital (fka   8821109-2                therefrom:
       Interstate Capital        8821109-3
       Corporation)              8821109-4
Page 2 of 8    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                 VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
               OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                         319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
               PROTECTION                                                                      (503) 241-4869



                            Case 19-34092-tmb11       Doc 13     Filed 11/06/19
                                 Loan No.
                                   (last 4
               Lien               digits) /   Security
             Creditor            UCC No.        Date           Brief Collateral Description
       Star Funding, Inc.        91544906     05/10/18  All personal property and fixtures and
                                                        other assets of the Debtor, whether now
                                                        owned or hereafter acquired
       CHTD Company              91554746     6/22/2018 Present and future accounts,
                                                        receivables, chattel paper, deposit
                                                        accounts, personal property, assets and
                                                        fixtures, general intangibles,
                                                        instruments, equipment and inventory.
       Decathlon Alpha III,      91676432     09/21/18 All proceeds thereof, et al.
       L.P.
       CT Corporation            91763683     12/31/18     All assets now owned, or hereafter
       System, as                                          acquired.
       Representative
       CT Corporation            91796091      02/7/19     Receivables- All Assets now owned or
       System, as                                          hereafter acquired and wherever
       Representative                                      located.
       Capital Funding           92032769     09/19/19     Accounts Receivable, Cash, Cash
       ASAP LLC                                            Proceeds, Accounts, Chattel Paper,
                                                           Equipment, General Intangibles,
                                                           Inventory, Instruments Related to the
                                                           Receipts, Instruments Related to the
                                                           Future Receivables.
              7.   Other than the Lien Creditors noted above, Debtor is not aware of any parties

      holding an interest in Cash Collateral. The parties below have filed UCC financing

      statements with the Oregon Secretary of State, but Debtor contends none of the parties

      below have an interest in the Cash Collateral:

                                         Loan No.
                                           (last 4
                     Lien                 digits) /      Security
                  Creditor               UCC No.           Date         Brief Collateral Description
         De Lage Landen Financial        91220101        06/12/17   Equipment: All equipment leased
         Services, Inc.                                             or financed by Secured Party to or
                                                                    for Debtor pursuant to Secured
                                                                    Party's contract number 100-
                                                                    10142934
         Targeted Lease Capital          91636107        08/06/18   Equipment: 1 HOBART #A-200
         LLC                                                        MIXER serial # 31-1204-870 2
                                                                    Stainless Steel Wax Melter 65 lb. 1
                                                                    pc Melter 1 Free Sample: Brandied
                                                                    Pear 1 oz Bottle 1Jet Air and
                                                                    Electric:Jet 2x500 (Air & Electric)
Page 3 of 8    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                   VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
               OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                           319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
               PROTECTION                                                                        (503) 241-4869



                              Case 19-34092-tmb11        Doc 13     Filed 11/06/19
                                        Loan No.
                                          (last 4
                    Lien                 digits) /   Security
                   Creditor             UCC No.       Date         Brief Collateral Description
                                                                Piston Filler Double Head JET-
                                                                2x500 Fills Liquids, Pastes, Scrubs,
                                                                Peanut butter, et al.

         Targeted Lease Capital        91642170-0    08/13/18   Equipment: HOBART A 200 115V
         LLC                           91642170-1               20 QT MIXER W/ NEW SS
                                                                BOWL AND ATTACHMENTS
                                                                GRAY PAINT SKU# HA200-C1N-
                                                                00002 1 - Global Industrial Auto
                                                                Floor Scrubber S/N: wb641264 1 -
                                                                2620003 20" Global Scrub Brush 1
                                                                - Replacement Front squeegee
                                                                262000 1, et al.
         Toyota Industries             91805048      02/17/19   Toyota forklift model 8HBW23
         Commercial Finance, Inc.                               serial number 31144
         Dal Porto Consulting, Inc.    92066083      10/08/19   Qty 1-Used Doboy Model SK
                                                                Shrink Film Mustang IV Horizontal
                                                                Wrapper. Qty 1-Used Extreme
                                                                Model XT18-R High Speed Shrink
                                                                Tunnel.
              8.   Other than the Lien Creditors noted above, Debtor is not aware of any parties

      holding an interest in Cash Collateral.

              9.   To preserve the value of Debtor's business as a going concern, Debtor requires

      the use of the cash generated from Debtor's business to pay Debtor's operating expenses

              10. Debtor requires the use of Cash Collateral to make reasonable and necessary

      payments related to the business including, but not limited to, payroll, inventory, and

      material purchases, and overhead costs and adequate protection payments to the Lien

      Creditors.

              11. In order to avoid immediate and irreparable harm, Debtor requires the use of

      Cash Collateral for the payment of operating expenses. Debtor proposes to use Cash

      Collateral of $845,000.00 on the terms set forth in the proposed Preliminary Order

Page 4 of 8    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL               VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
               OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                       319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
               PROTECTION                                                                    (503) 241-4869



                              Case 19-34092-tmb11    Doc 13     Filed 11/06/19
      Authorizing Use of Cash Collateral attached hereto as Exhibit A. Debtor's projected

      operating expense budget through December 7, 2019 is attached to Exhibit A marked

      Exhibit 1 (if not attached, Exhibit 1 will be available at the time of the hearing), respectively

      (the “Budget”). Such Cash Collateral includes, but is not limited to, any uncashed checks

      made payable to the Debtor and cash collateral in possession of a Lien Creditor or an agent

      for a Lien Creditor on the Petition Date.

              12. In order to maintain operations pending the submission of a plan of

      reorganization, Debtor requires the use of Cash Collateral for the payment of operating

      expenses. Debtor proposes to use Cash Collateral of $3,000,000.00 on the terms set forth

      in the proposed Final Order Authorizing Use of Cash Collateral attached hereto as Exhibit

      B. Debtor's projected operating expense budget through March 31, 2020 is attached to

      Exhibit B marked Exhibit 1 (if not attached, Exhibit 1 will be available at the time of the

      hearing) (the “Budget”). Such Cash Collateral includes, but is not limited to, any uncashed

      checks made payable to the Debtor and cash collateral in possession of a Lien Creditor or

      an agent for a Lien Creditor on the Petition Date.

              13. Debtor has made reasonable efforts to secure alternative financing. Debtor is

      unable to obtain necessary financial accommodations for the expenses shown in Exhibit 1

      attached to Exhibits A and B from any source.

              14. After reasonable efforts, Debtor is unable, pursuant to §364(a) or (b), to obtain

      unsecured credit allowable under §503(b)(1) as an administrative expense.

              15. Allowing Debtor to use Cash Collateral on the terms set forth in the proposed

      Preliminary Order Authorizing Use of Cash Collateral attached hereto as Exhibit A will

Page 5 of 8   MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
              OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                        319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
              PROTECTION                                                                     (503) 241-4869



                           Case 19-34092-tmb11       Doc 13    Filed 11/06/19
      maximize the value of the Debtor's assets for the estate, will increase the probability of

      successful reorganization, and is in the best interests of the creditors and this estate.

              16. Allowing Debtor to use Cash Collateral on the terms set forth in the proposed

      Final Order Authorizing Use of Cash Collateral attached hereto as Exhibit B will maximize

      the value of the Debtor's assets for the estate, will increase the probability of successful

      reorganization, and is in the best interests of the creditors and this estate

              17. Without the use of Cash Collateral, Debtor has insufficient funds to meet

      Debtor's expenses as itemized in Exhibit 1 attached to Exhibits A and B. Debtor has an

      immediate need for Cash Collateral to pay Debtor's operating expenses, including payments

      for improvements, provide deposits to utilities as needed under 11 U.S.C. §366 and make

      adequate protection payments, all of which will preserve the value of Debtor's business.

              18. The proposed preliminary and final orders on this motion do not contain any of

      the "disfavored provisions" listed in LBF #541.7.

                        PROPOSED TERMS OF CASH COLLATERAL ORDER

              19. Debtor further proposes that Debtor's authority to use Cash Collateral be limited

      to the cumulative amounts and uses of Cash Collateral as set forth in the Budget; provided

      however, that Debtor may make expenditures in excess of the amounts specified in the

      Budget subject to the limitation that the budget variance shall not exceed ten percent (10%)

      of any line item expenditures under the Budget for that Budget period.

                                PROPOSED ADEQUATE PROTECTION

              20. Notwithstanding anything to the contrary contained in Section 552(a) of the

      Code, as adequate protection for, and to secure payment of, an amount equal to the

Page 6 of 8   MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
              OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                           319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
              PROTECTION                                                                        (503) 241-4869



                          Case 19-34092-tmb11        Doc 13    Filed 11/06/19
      aggregate diminution (from the Petition Date) in the value of the property of Debtor to which

      any of the liens of the parties identified in paragraph 4 herein shall have attached, and as

      security for and an inducement to said parties to permit use of Cash Collateral, Debtor

      proposes to grant to each of them the following protection:

                    a. A replacement lien on all of the post-petition property of the same nature

                        and kind in which each of them has a pre-petition line or security interest.

                        The replacement liens shall have the same relative priority vis-a-vis one

                        another as existed on the petition date with respect to the original liens.

                    b. Debtor shall timely perform and complete all actions necessary and

                        appropriate to protect Lien Creditors' collateral against diminution in value.

                    c. Subject to Debtor's sole discretion, or if subsequently ordered by the Court

                        after notice and hearing, to commence making monthly payments of

                        interest only, calculated at the then applicable non-default rates, to each

                        Lien Creditor, beginning not later than the date that is 90 days after entry

                        of the Order for Relief, based on the value of each respective Lien

                        Creditor's interest in their respective collateral.

                                                  NOTICE

              21. No creditors' committee under §1102 of the Code has yet been appointed by the

      U.S. Trustee, but Debtor has given notice, as required by Bankruptcy Rule 4001, of this

      motion or pending requisite notice of such motion.

              WHEREFORE, Debtor moves the Court as follows:




Page 7 of 8   MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
              OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                        319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
              PROTECTION                                                                     (503) 241-4869



                          Case 19-34092-tmb11        Doc 13     Filed 11/06/19
              1.   Setting a preliminary hearing on this motion upon such notice as the Court may

      direct pursuant to Bankruptcy Rule 4001(b)(3) to authorize the expenditures set forth on

      Exhibit 1 to the Proposed Interim Order;

              2.   Setting a final hearing on this motion upon such notice as the Court may direct

      pursuant to Bankruptcy Rule 4001(b)(3) to authorize the expenditures set forth on Exhibit 1

      to Proposed Final Order;

              3.   Entry of the Preliminary Order Authorizing the Use of Cash Collateral on the

      terms set forth in Exhibit A attached hereto and Granting Adequate Protection; and

              4.   For Entry of a Final Order Authorizing the Use of Cash Collateral on the terms

      set forth in Exhibit B attached hereto and Granting Adequate Protection.

                                               VANDEN BOS & CHAPMAN, LLP



                                               By:/s/Douglas R. Ricks
                                                  Douglas R. Ricks, OSB 044026
                                                 Of Attorneys for Debtor-in-Possession




Page 8 of 8    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL            VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
               OF DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                     319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
               PROTECTION                                                                  (503) 241-4869



                          Case 19-34092-tmb11       Doc 13   Filed 11/06/19
                                  IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON

           In re                                           Case No. 19-34092-tmb11

           Fizz & Bubble, LLC                              PROPOSED INTERIM ORDER AUTHORIZING
                                                           USE OF CASH COLLATERAL
                      Debtor-in-Possession.

                   THIS MATTER came before the Court on ______________, 2019 on the Motion of

          Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”), for interim authority to use cash

          collateral, due and adequate notice under the circumstances having been given, and the

          Court having heard the representations and argument of counsel, and being otherwise fully

          advised,

                   The Court finds that:

                   A.      On November 4, 2019 (the "Petition Date"), Debtor filed a voluntary petition for

          relief under Chapter 11 of the Bankruptcy Code (the "Code"). Debtor continues in

          possession of Debtor's property and management of Debtor's businesses as Debtor-in-

          possession, in accordance with 11 U.S.C. §§ 1107 and 1108. No trustee or examiner has

    Page 1 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                    VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                      COLLATERAL                                                          319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869

EX A - Page 1 of 10
                                 Case 19-34092-tmb11      Doc 13    Filed 11/06/19
          been appointed. The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and

          1334. Venue of this case is properly in this District under 28 U.S.C. §§ 1408 and 1409.

          This matter is a core proceeding under 28 U.S.C. §157(b), 11 U.S.C. §§ 105(a) and 363 of

          the Code, FRBP 4001 and LBR 4001-1.D.

                   B.     Without the use of Cash Collateral, Debtor asserts it has insufficient funds to

          meet its expenses and other payments set forth in the attached Budget (Exhibit 1). Debtor

          asserts there is an immediate need to use Cash Collateral to pay Debtor’s payroll and other

          operating expenses and to preserve the value of Debtor’s business.

                   C.     Debtor asserts it will suffer immediate and irreparable harm if Debtor is not

          permitted to use up to $845,000.00 for the period covering November 6, 2019 through and

          including December 7, 2019, in the amount and for the purposes set forth in the Budget, to

          meet Debtor's necessary and ordinary course post-petition operating expenses prior to the

          time prescribed by FRBP 4001(b)(2) for a final hearing for authority to use Cash Collateral.

                   D.     Debtor asserts that the following creditors, (the “Lien Creditors”), appear to

          have security interest/liens upon the Cash Collateral as of the petition date:

                                           Loan No.
                                             (last 4
                        Lien                digits) /
                      Creditor             UCC No.                   Brief Collateral Description
           Advance Business Capital       8821109-0     All Assets of the Debtor now owned or hereafter
           LLC, dba Interstate Capital    8821109-1     acquired and all proceeds therefrom:
           (fka Interstate Capital        8821109-2
           Corporation)                   8821109-3
                                          8821109-4
           CHTD Company                   91554746      Present and future accounts, receivables, chattel
                                                        paper, deposit accounts, personal property, assets
                                                        and fixtures, general intangibles, instruments,
                                                        equipment and inventory.
           Decathlon Alpha III, L.P.      91676432      All proceeds thereof, et al.
           CT Corporation System, as      91763683      All assets now owned, or hereafter acquired.
           Representative


    Page 2 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                      COLLATERAL                                                            319 SW Washington Street, Suite 520
                                                                                               Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Page 2 of 10
                                Case 19-34092-tmb11        Doc 13    Filed 11/06/19
                                          Loan No.
                                            (last 4
                      Lien                 digits) /
                     Creditor              UCC No.                   Brief Collateral Description
           CT Corporation System, as      91796091      Receivables- All Assets now owned or hereafter
           Representative                               acquired and wherever located.
           Capital Funding ASAP LLC       92032769      Accounts Receivable, Cash, Cash Proceeds,
                                                        Accounts, Chattel Paper, Equipment, General
                                                        Intangibles, Inventory, Instruments Related to the
                                                        Receipts, Instruments Related to the Future
                                                        Receivables.

                   E.     Other than the Lien Creditors noted above, Debtor is not aware of any parties

          holding an interest in Cash Collateral. The parties below have filed UCC financing

          statements with the Oregon Secretary of State, but Debtor contends none of the parties

          below have an interest in the Cash Collateral:

                                                      Loan No.
                          Lien                     (last 4 digits)
                         Creditor                    / UCC No.           Brief Collateral Description
             De Lage Landen Financial Services,      91220101        Equipment: All equipment leased
             Inc.                                                    or financed by Secured Party to or
                                                                     for Debtor pursuant to Secured
                                                                     Party's contract number 100-
                                                                     10142934
             Star Funding, Inc.                        91544906      All personal property and fixtures
                                                                     and other assets of the Debtor,
                                                                     whether now owned or hereafter
                                                                     acquired
             Targeted Lease Capital LLC                91636107      Equipment: 1 HOBART #A-200
                                                                     MIXER serial # 31-1204-870 2
                                                                     Stainless Steel Wax Melter 65 lb.
                                                                     1 pc Melter 1 Free Sample:
                                                                     Brandied Pear 1 oz Bottle 1Jet Air
                                                                     and Electric:Jet 2x500 (Air &
                                                                     Electric) Piston Filler Double Head
                                                                     JET-2x500 Fills Liquids, Pastes,
                                                                     Scrubs, Peanut butter, et al.
             Targeted Lease Capital LLC            91642170-0        Equipment: HOBART A 200 115V
                                                   91642170-1        20 QT MIXER W/ NEW SS
                                                                     BOWL AND ATTACHMENTS
                                                                     GRAY PAINT SKU# HA200-C1N-
                                                                     00002 1 - Global Industrial Auto
                                                                     Floor Scrubber S/N: wb641264 1 -



    Page 3 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                        VANDEN BOS & CHAPMAN, LLP
                                                                                                       Attorneys at Law
                      COLLATERAL                                                              319 SW Washington Street, Suite 520
                                                                                                 Portland, Oregon 97204-2690
                                                                                                        (503) 241-4869

EX A - Page 3 of 10
                                  Case 19-34092-tmb11      Doc 13     Filed 11/06/19
                                                     Loan No.
                             Lien                 (last 4 digits)
                            Creditor                / UCC No.           Brief Collateral Description
                                                                    2620003 20" Global Scrub Brush
                                                                    1 - Replacement Front squeegee
                                                                    262000 1, et al.
             Toyota Industries Commercial           91805048        Toyota forklift model 8HBW23
             Finance, Inc.                                          serial number 31144
             Dal Porto Consulting, Inc.             92066083        Qty 1-Used Doboy Model SK
                                                                    Shrink Film Mustang IV Horizontal
                                                                    Wrapper. Qty 1-Used Extreme
                                                                    Model XT18-R High Speed Shrink
                                                                    Tunnel.


                   NOW, THEREFORE, it is ORDERED as follows:

                   1.     Debtor is authorized to use Cash Collateral not to exceed $845,000.00 for the

          period covering November 6, 2019 through and including December 7, 2019 (the “Budget

          Period”), for the purposes specified in the Budget. Debtor's authority to use Cash Collateral

          is limited to the cumulative amounts and uses of Cash Collateral as set forth in the Budget;

          provided however, that Debtor may make expenditures in excess of the amounts specified

          in the Budget subject to the limitation that the budget variance shall not exceed ten percent

          (10%) of any line item expenditures under the Budget for the Budget Period.

                   2.     Notwithstanding anything to the contrary contained in 11 U.S.C. §552(a), as

          adequate protection for, and to secure payment of, an amount equal to the diminution in the

          value, if any, of Lien Creditors’ collateral arising from Debtor's use of the Cash Collateral

          post-petition, the Lien Creditors are each granted the following adequate protection:

                          a)    A perfected lien and security interest on all property, whether now

                                owned or hereafter acquired by Debtor of the same nature and kind as

                                secured by the claim of each of the Lien Creditors on the Petition Date

                                (the “Replacement Lien”); provided, however, that such Replacement

    Page 4 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                      COLLATERAL                                                            319 SW Washington Street, Suite 520
                                                                                               Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Page 4 of 10
                                Case 19-34092-tmb11      Doc 13      Filed 11/06/19
                                Lien shall not attach to avoidance or recovery actions of Debtor's estate

                                under Chapter 5 of the Code; and provided, further, that such

                                Replacement Lien shall be subject to all valid, properly perfected and

                                enforceable liens and interests that existed as of the Petition Date (such

                                property on which the Replacement Lien shall attach being referred to

                                herein as the "Replacement Collateral").

                          b)    The interests of the Lien Creditors in the Replacement Collateral shall

                                have the same relative priorities as the liens held by them as of the

                                Petition Date.

                          c)    Debtor shall timely perform and complete all actions necessary and

                                appropriate to protect the Cash Collateral against diminution in value.

                          d)    The Replacement Lien on the Replacement Collateral shall be

                                perfected and enforceable upon entry of this Order without regard to

                                whether such Replacement Lien is perfected under applicable non-

                                bankruptcy law.

                          e)    The Replacement Lien shall be in addition to all other liens and security

                                interests securing the secured claims of the Lien Creditors in existence

                                on the Petition Date. Nothing in the Order shall abridge or limit Lien

                                Creditors’ security interests in proceeds, products or profits to extent

                                provided under Section 552 of the Bankruptcy Code.

                          f)    Debtor shall keep Lien Creditors’ collateral and Replacement Collateral

                                free and clear of all other liens, encumbrances and security interests,

                                other than those in existence on the Petition Date, and shall pay when

    Page 5 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                    VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                      COLLATERAL                                                          319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869

EX A - Page 5 of 10
                               Case 19-34092-tmb11       Doc 13    Filed 11/06/19
                                due all taxes, levies and charges arising or accruing from and after the

                                Petition Date.

                          g)    Upon reasonable prior notice, Debtor shall allow Lien Creditors access

                                during normal business hours to Debtor's premises to inspect or

                                appraise their collateral.

                          h)    If, notwithstanding the adequate protection provided by the terms of this

                                Order, any of the Lien Creditors has a claim allowable under 11 U.S.C.

                                §507(a)(2) arising from the stay of action against property of Debtor

                                under 11 U.S.C. §362, from the use, sale or lease of such property

                                under 11 U.S.C. §363, or from the granting of the replacement lien

                                granted herein, then such Lien Creditor’s claim under 11 U.S.C.

                                §507(a)(2) shall have priority over every other claim under such

                                subsection as provided by 11 U.S.C. §507(b).

                   3.     This Order shall be deemed to constitute a security agreement under the

          applicable provisions of the Uniform Commercial Code (“UCC”) in effect in states where the

          Debtor (a) is domiciled, (b) operates its business, and (c) maintains its principal place of

          business. The Replacement Lien granted hereby shall be a valid, perfected and

          enforceable security interest and lien on the property of the Debtor and the Debtor's estate

          without further filing or recording of any document or instrument or any other action, but only

          to the extent of the enforceability of Lien Creditors’ security interests in the Prepetition

          Collateral. Notwithstanding the foregoing, the Debtor is authorized and directed to execute

          and deliver to Lien Creditor(s) such financing statements, instruments and other documents

          as Lien Creditor(s) may deem necessary or desirable from time to time. To the extent

    Page 6 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                     VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                      COLLATERAL                                                           319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX A - Page 6 of 10
                               Case 19-34092-tmb11           Doc 13   Filed 11/06/19
          necessary, the automatic stay in effect pursuant to 11 U.S.C. § 362 is hereby modified and

          lifted to permit the granting of the Replacement Lien as set forth herein.

                   4.     Nothing in this Order shall be construed to (a) prejudice a right of any party in

          interest (including Debtor) to contest the validity, priority or extent of the liens or security

          interests of any party in any collateral or in the proceeds thereof, as of, on or after the

          Petition Date; (b) grant a security interest in the debtor-in-possession or trustee's avoidance

          powers; (c) convert any pre-petition obligations into post-petition obligations; (d) require

          payment of any obligations on confirmation of a plan of reorganization; (e) alter, improve,

          limit or impair the rights, if any, of parties claiming to have rights of reclamation against

          Debtor, or Debtor's assets or (f) enhance the secured position of any creditor as of the

          Petition Date.

                   5.     Debtor is authorized to execute and deliver to the Lien Creditors such

          instruments considered by it to be necessary or desirable to perfect the security interests

          and liens given to it herein, and said parties are authorized to receive, file, and record the

          same.

                   6.     Absent further Order of the Court, Debtor's authority to use cash collateral

          shall terminate at 5:00 pm upon December 7, 2019 or the occurrence of any of the

          following: (a) the violation of the any of the terms of this Order, (b) the entry of an Order

          converting this case to a case under Chapter 7 of the Bankruptcy Code, (c) the termination,

          lapse, expiration or reduction of insurance coverage on Lien Creditors’ collateral for any

          reason, or (d) the appointment of a trustee in this case.

                   7.     Nothing contained in this Order shall constitute a determination as to the

          amount, validity or priority of any pre-petition obligation, security interest or lien and all rights

    Page 7 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                      COLLATERAL                                                            319 SW Washington Street, Suite 520
                                                                                               Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Page 7 of 10
                                Case 19-34092-tmb11       Doc 13     Filed 11/06/19
          or parties in interest to claim that any pre-petition lien or security interest in Debtor's

          property is unperfected, unenforceable, invalid or voidable, are reserved. Additionally,

          nothing in this Order shall constitute an admission or acknowledgment by Debtor that any

          party has a valid or perfected lien in the cash of Debtor now existing or subsequently

          received, and the references herein to "Cash Collateral" is without prejudice to all rights,

          defenses and claims of Debtor to contend that any party does not have a perfected lien or

          security interest in such cash.

                   8.     The provisions hereof and the effect of any actions taken hereunder shall

          survive issuance and entry of any order: (a) confirming any plan of reorganization or

          liquidation; (b) appointing a trustee or examiner for the Debtor; (c) converting Debtor's case

          to one under Chapter 7 of the Code; or (d) dismissing Debtor's case. The priorities, liens

          and security interests granted herein shall continue in these or any superseding cases

          under the Code, and any such liens and security interests shall maintain their priority as

          provided herein until satisfied and discharged subject to the Code.

                   9.     In the event any or all of the provisions of this Order are hereafter modified,

          amended or vacated by a subsequent order of this or any other court, no such modification,

          amendment or vacation shall affect the validity and enforceability of any lien or priority

          authorized or created hereby. Notwithstanding any such modification, amendment or

          vacation, any claim granted hereunder arising prior to the effective date of such

          modification, amendment or vacation shall be governed in all respects by the original

          provisions of this Order.

                   10.    This Order does not grant authority to the Debtor to pay any pre-petition

          obligation, expense, or debt or to pay any administrative expense claims under Section

    Page 8 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                      COLLATERAL                                                            319 SW Washington Street, Suite 520
                                                                                               Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Page 8 of 10
                                Case 19-34092-tmb11       Doc 13     Filed 11/06/19
          503(b)(9). Debtor may only pay such administrative expense claims upon further order of

          this Court after the filing of an appropriate motion and notice of the same.

                   11.    The final hearing on Debtor's Motion shall be held in Courtroom ___ of the

          United States Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, #700,

          Portland, Oregon 97204, on _________________________, 2019 at __:__ __.m.

                   12.    A copy of this Order and Notice of the final hearing on Debtor's Motion shall be

          served within two (2) days of entry of this Order pursuant to FRBP 7004 upon: (a) Debtor’s

          20 largest unsecured creditors; (b) any known creditors claiming a security interest in or lien

          on Cash Collateral; (c) the U.S. Trustee; and (d) all persons who have requested notice

          pursuant to Bankruptcy Rule 2002. Objections, if any, to the relief requested in the motion

          shall be in writing, shall state the name of the objecting party and the nature of the claim or

          interest of such party, shall state with particularity the reasons for the objections to the relief

          requested, and shall be served upon counsel for Debtor, Vanden Bos & Chapman, LLP,

          Attn: Douglas R. Ricks, 319 SW Washington St., Ste. 520, Portland, Oregon 97204 and

          filed, together with proof of service, with the Court no later than the deadline provided in the

          Notice (LBF 541.1) which accompanies this Order when served

                                                         ###




    Page 9 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH                     VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                      COLLATERAL                                                           319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX A - Page 9 of 10
                                Case 19-34092-tmb11       Doc 13    Filed 11/06/19
          PRESENTED BY:

          VANDEN BOS & CHAPMAN, LLP                     First Class Mail:

          By:/s/Douglas R. Ricks                        See Attached List. (The original Service
             Douglas R. Ricks, OSB 044026               List is attached to the original copy filed
             Of Attorneys for Debtor-in-Possession      with the Court only. Creditors may request
                                                        a copy of the Service List by contacting the
          LBR 9021-1 CERTIFICATION                      undersigned.)
          I certify that I have complied with the
          requirement of LBR 9021-1(a); Proposed        Electronic Mail:
          Order was attached to the Motion.
                                                        The foregoing was served on all CM/ECF
          By:/s/Douglas R. Ricks                        participants through the Court's Case
             Douglas R. Ricks, OSB 044026               Management/Electronic Case File system




    Page 10 of 10      PROPOSED INTERIM ORDER AUTHORIZING USE OF CASH             VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                       COLLATERAL                                                   319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869

EX A - Page 10 of 10
                                Case 19-34092-tmb11   Doc 13   Filed 11/06/19
                                IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF OREGON

          In re                                         Case No. 19-34092-tmb11

          Fizz & Bubble, LLC                            PROPOSED FINAL ORDER AUTHORIZING
                                                        USE OF CASH COLLATERAL
                   Debtor-in-Possession.

                  THIS MATTER came before the Court on ______________, 2019 on the Motion of

         Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”), for final authority to use cash

         collateral, due and adequate notice under the circumstances having been given, and the

         Court having heard the representations and argument of counsel, and being otherwise fully

         advised,

                  The Court finds that:

                  A.    On November 4, 2019 (the "Petition Date"), Debtor filed a voluntary petition for

         relief under Chapter 11 of the Bankruptcy Code (the "Code"). Debtor continues in

         possession of Debtor's property and management of Debtor's businesses as Debtor-in-

         possession, in accordance with 11 U.S.C. §§ 1107 and 1108. No trustee or examiner has

  Page 1 of 10      PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                     VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                    COLLATERAL                                                         319 SW Washington Street, Suite 520
                                                                                          Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869

EX B - Page 1 of 10
                               Case 19-34092-tmb11     Doc 13    Filed 11/06/19
         been appointed. The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and

         1334. Venue of this case is properly in this District under 28 U.S.C. §§ 1408 and 1409.

         This matter is a core proceeding under 28 U.S.C. §157(b), 11 U.S.C. §§ 105(a) and 363 of

         the Code, FRBP 4001 and LBR 4001-1.D.

                 B.    Without the use of Cash Collateral, Debtor asserts it has insufficient funds to

         meet its expenses and other payments set forth in the attached Budget (Exhibit 1). Debtor

         asserts there is an immediate need to use Cash Collateral to pay Debtor’s payroll and other

         operating expenses and to preserve the value of Debtor’s business.

                 C.    Debtor asserts it requires the use up to $3,000,000.00 for the period covering

         November 6, 2019 through and including March 31, 2020, in the amount and for the

         purposes set forth in the Budget, to meet Debtor's necessary and ordinary course post-

         petition operating expenses prior to the time prescribed by FRBP 4001(b)(2) for a final

         hearing for authority to use Cash Collateral.

                 D.    Debtor asserts that the following creditors, (the “Lien Creditors”), appear to

         have security interest/liens upon the Cash Collateral as of the petition date:

                                         Loan No.
                                           (last 4
                       Lien               digits) /
                     Creditor            UCC No.                   Brief Collateral Description
          Advance Business Capital      8821109-0     All Assets of the Debtor now owned or hereafter
          LLC, dba Interstate Capital   8821109-1     acquired and all proceeds therefrom:
          (fka Interstate Capital       8821109-2
          Corporation)                  8821109-3
                                        8821109-4
          CHTD Company                  91554746      Present and future accounts, receivables, chattel
                                                      paper, deposit accounts, personal property, assets
                                                      and fixtures, general intangibles, instruments,
                                                      equipment and inventory.
          Decathlon Alpha III, L.P.     91676432      All proceeds thereof, et al.
          CT Corporation System, as     91763683      All assets now owned, or hereafter acquired.
          Representative


  Page 2 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                          VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                  COLLATERAL                                                              319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869

EX B - Page 2 of 10
                              Case 19-34092-tmb11        Doc 13    Filed 11/06/19
                                         Loan No.
                                           (last 4
                     Lien                 digits) /
                    Creditor              UCC No.                   Brief Collateral Description
          CT Corporation System, as      91796091      Receivables- All Assets now owned or hereafter
          Representative                               acquired and wherever located.
          Capital Funding ASAP LLC       92032769      Accounts Receivable, Cash, Cash Proceeds,
                                                       Accounts, Chattel Paper, Equipment, General
                                                       Intangibles, Inventory, Instruments Related to the
                                                       Receipts, Instruments Related to the Future
                                                       Receivables.

                 E.    Other than the Lien Creditors noted above, Debtor is not aware of any parties

         holding an interest in Cash Collateral. The parties below have filed UCC financing

         statements with the Oregon Secretary of State, but Debtor contends none of the parties

         below have an interest in the Cash Collateral:

                                                     Loan No.
                         Lien                     (last 4 digits)
                        Creditor                    / UCC No.           Brief Collateral Description
            De Lage Landen Financial Services,      91220101        Equipment: All equipment leased
            Inc.                                                    or financed by Secured Party to or
                                                                    for Debtor pursuant to Secured
                                                                    Party's contract number 100-
                                                                    10142934
            Star Funding, Inc.                        91544906      All personal property and fixtures
                                                                    and other assets of the Debtor,
                                                                    whether now owned or hereafter
                                                                    acquired
            Targeted Lease Capital LLC                91636107      Equipment: 1 HOBART #A-200
                                                                    MIXER serial # 31-1204-870 2
                                                                    Stainless Steel Wax Melter 65 lb.
                                                                    1 pc Melter 1 Free Sample:
                                                                    Brandied Pear 1 oz Bottle 1Jet Air
                                                                    and Electric:Jet 2x500 (Air &
                                                                    Electric) Piston Filler Double Head
                                                                    JET-2x500 Fills Liquids, Pastes,
                                                                    Scrubs, Peanut butter, et al.
            Targeted Lease Capital LLC            91642170-0        Equipment: HOBART A 200 115V
                                                  91642170-1        20 QT MIXER W/ NEW SS
                                                                    BOWL AND ATTACHMENTS
                                                                    GRAY PAINT SKU# HA200-C1N-
                                                                    00002 1 - Global Industrial Auto
                                                                    Floor Scrubber S/N: wb641264 1 -



  Page 3 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                             VANDEN BOS & CHAPMAN, LLP
                                                                                                      Attorneys at Law
                  COLLATERAL                                                                 319 SW Washington Street, Suite 520
                                                                                                Portland, Oregon 97204-2690
                                                                                                       (503) 241-4869

EX B - Page 3 of 10
                                 Case 19-34092-tmb11      Doc 13     Filed 11/06/19
                                                    Loan No.
                          Lien                   (last 4 digits)
                         Creditor                  / UCC No.           Brief Collateral Description
                                                                   2620003 20" Global Scrub Brush
                                                                   1 - Replacement Front squeegee
                                                                   262000 1, et al.
            Toyota Industries Commercial           91805048        Toyota forklift model 8HBW23
            Finance, Inc.                                          serial number 31144
            Dal Porto Consulting, Inc.             92066083        Qty 1-Used Doboy Model SK
                                                                   Shrink Film Mustang IV Horizontal
                                                                   Wrapper. Qty 1-Used Extreme
                                                                   Model XT18-R High Speed Shrink
                                                                   Tunnel.


                 NOW, THEREFORE, it is ORDERED as follows:

                 1.    Debtor is authorized to use Cash Collateral not to exceed $3,000,000.00 for

         the period covering November 6, 2019 through and including March 31, 2020 (the “Budget

         Period”), for the purposes specified in the Budget. Debtor's authority to use Cash Collateral

         is limited to the cumulative amounts and uses of Cash Collateral as set forth in the Budget;

         provided however, that Debtor may make expenditures in excess of the amounts specified

         in the Budget subject to the limitation that the budget variance shall not exceed ten percent

         (10%) of any line item expenditures under the Budget for the Budget Period.

                 2.    Notwithstanding anything to the contrary contained in 11 U.S.C. §552(a), as

         adequate protection for, and to secure payment of, an amount equal to the diminution in the

         value, if any, of Lien Creditors’ collateral arising from Debtor's use of the Cash Collateral

         post-petition, the Lien Creditors are each granted the following adequate protection:

                       a)     A perfected lien and security interest on all property, whether now

                              owned or hereafter acquired by Debtor of the same nature and kind as

                              secured by the claim of each of the Lien Creditors on the Petition Date

                              (the “Replacement Lien”); provided, however, that such Replacement

  Page 4 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                           VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                  COLLATERAL                                                               319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX B - Page 4 of 10
                             Case 19-34092-tmb11        Doc 13      Filed 11/06/19
                            Lien shall not attach to avoidance or recovery actions of Debtor's estate

                            under Chapter 5 of the Code; and provided, further, that such

                            Replacement Lien shall be subject to all valid, properly perfected and

                            enforceable liens and interests that existed as of the Petition Date (such

                            property on which the Replacement Lien shall attach being referred to

                            herein as the "Replacement Collateral").

                      b)    The interests of the Lien Creditors in the Replacement Collateral shall

                            have the same relative priorities as the liens held by them as of the

                            Petition Date.

                      c)    Debtor shall timely perform and complete all actions necessary and

                            appropriate to protect the Cash Collateral against diminution in value.

                      d)    The Replacement Lien on the Replacement Collateral shall be

                            perfected and enforceable upon entry of this Order without regard to

                            whether such Replacement Lien is perfected under applicable non-

                            bankruptcy law.

                      e)    The Replacement Lien shall be in addition to all other liens and security

                            interests securing the secured claims of the Lien Creditors in existence

                            on the Petition Date. Nothing in the Order shall abridge or limit Lien

                            Creditors’ security interests in proceeds, products or profits to extent

                            provided under Section 552 of the Bankruptcy Code.

                      f)    Debtor shall keep Lien Creditors’ collateral and Replacement Collateral

                            free and clear of all other liens, encumbrances and security interests,

                            other than those in existence on the Petition Date, and shall pay when

  Page 5 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                  COLLATERAL                                                          319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869

EX B - Page 5 of 10
                           Case 19-34092-tmb11       Doc 13    Filed 11/06/19
                              due all taxes, levies and charges arising or accruing from and after the

                              Petition Date.

                       g)     Upon reasonable prior notice, Debtor shall allow Lien Creditors access

                              during normal business hours to Debtor's premises to inspect or

                              appraise their collateral.

                       h)     If, notwithstanding the adequate protection provided by the terms of this

                              Order, any of the Lien Creditors has a claim allowable under 11 U.S.C.

                              §507(a)(2) arising from the stay of action against property of Debtor

                              under 11 U.S.C. §362, from the use, sale or lease of such property

                              under 11 U.S.C. §363, or from the granting of the replacement lien

                              granted herein, then such Lien Creditor’s claim under 11 U.S.C.

                              §507(a)(2) shall have priority over every other claim under such

                              subsection as provided by 11 U.S.C. §507(b).

                 3.    This Order shall be deemed to constitute a security agreement under the

         applicable provisions of the Uniform Commercial Code (“UCC”) in effect in states where the

         Debtor (a) is domiciled, (b) operates its business, and (c) maintains its principal place of

         business. The Replacement Lien granted hereby shall be a valid, perfected and

         enforceable security interest and lien on the property of the Debtor and the Debtor's estate

         without further filing or recording of any document or instrument or any other action, but only

         to the extent of the enforceability of Lien Creditors’ security interests in the Prepetition

         Collateral. Notwithstanding the foregoing, the Debtor is authorized and directed to execute

         and deliver to Lien Creditor(s) such financing statements, instruments and other documents

         as Lien Creditor(s) may deem necessary or desirable from time to time. To the extent

  Page 6 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                          VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                  COLLATERAL                                                              319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869

EX B - Page 6 of 10
                              Case 19-34092-tmb11          Doc 13   Filed 11/06/19
         necessary, the automatic stay in effect pursuant to 11 U.S.C. § 362 is hereby modified and

         lifted to permit the granting of the Replacement Lien as set forth herein.

                 4.    Nothing in this Order shall be construed to (a) prejudice a right of any party in

         interest (including Debtor) to contest the validity, priority or extent of the liens or security

         interests of any party in any collateral or in the proceeds thereof, as of, on or after the

         Petition Date; (b) grant a security interest in the debtor-in-possession or trustee's avoidance

         powers; (c) convert any pre-petition obligations into post-petition obligations; (d) require

         payment of any obligations on confirmation of a plan of reorganization; (e) alter, improve,

         limit or impair the rights, if any, of parties claiming to have rights of reclamation against

         Debtor, or Debtor's assets or (f) enhance the secured position of any creditor as of the

         Petition Date.

                 5.    Debtor is authorized to execute and deliver to the Lien Creditors such

         instruments considered by it to be necessary or desirable to perfect the security interests

         and liens given to it herein, and said parties are authorized to receive, file, and record the

         same.

                 6.    Absent further Order of the Court, Debtor's authority to use cash collateral

         shall terminate at 5:00 pm upon March 31, 2020 or the occurrence of any of the following:

         (a) the violation of the any of the terms of this Order, (b) the entry of an Order converting

         this case to a case under Chapter 7 of the Bankruptcy Code, (c) the termination, lapse,

         expiration or reduction of insurance coverage on Lien Creditors’ collateral for any reason, or

         (d) the appointment of a trustee in this case.

                 7.    Nothing contained in this Order shall constitute a determination as to the

         amount, validity or priority of any pre-petition obligation, security interest or lien and all rights

  Page 7 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                           VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                  COLLATERAL                                                               319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX B - Page 7 of 10
                              Case 19-34092-tmb11         Doc 13    Filed 11/06/19
         or parties in interest to claim that any pre-petition lien or security interest in Debtor's

         property is unperfected, unenforceable, invalid or voidable, are reserved. Additionally,

         nothing in this Order shall constitute an admission or acknowledgment by Debtor that any

         party has a valid or perfected lien in the cash of Debtor now existing or subsequently

         received, and the references herein to "Cash Collateral" is without prejudice to all rights,

         defenses and claims of Debtor to contend that any party does not have a perfected lien or

         security interest in such cash.

                 8.    The provisions hereof and the effect of any actions taken hereunder shall

         survive issuance and entry of any order: (a) confirming any plan of reorganization or

         liquidation; (b) appointing a trustee or examiner for the Debtor; (c) converting Debtor's case

         to one under Chapter 7 of the Code; or (d) dismissing Debtor's case. The priorities, liens

         and security interests granted herein shall continue in these or any superseding cases

         under the Code, and any such liens and security interests shall maintain their priority as

         provided herein until satisfied and discharged subject to the Code.

                 9.    In the event any or all of the provisions of this Order are hereafter modified,

         amended or vacated by a subsequent order of this or any other court, no such modification,

         amendment or vacation shall affect the validity and enforceability of any lien or priority

         authorized or created hereby. Notwithstanding any such modification, amendment or

         vacation, any claim granted hereunder arising prior to the effective date of such

         modification, amendment or vacation shall be governed in all respects by the original

         provisions of this Order.

                 10.   This Order does not grant authority to the Debtor to pay any pre-petition

         obligation, expense, or debt or to pay any administrative expense claims under Section

  Page 8 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                           VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                  COLLATERAL                                                               319 SW Washington Street, Suite 520
                                                                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX B - Page 8 of 10
                              Case 19-34092-tmb11        Doc 13     Filed 11/06/19
         503(b)(9). Debtor may only pay such administrative expense claims upon further order of

         this Court after the filing of an appropriate motion and notice of the same.

                 11.   The final hearing on Debtor's Motion shall be held in Courtroom ___ of the

         United States Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, #700,

         Portland, Oregon 97204, on _________________________, 2019 at __:__ __.m.

                 12.   A copy of this Order and Notice of the final hearing on Debtor's Motion shall be

         served within two (2) days of entry of this Order pursuant to FRBP 7004 upon: (a) Debtor’s

         20 largest unsecured creditors; (b) any known creditors claiming a security interest in or lien

         on Cash Collateral; (c) the U.S. Trustee; and (d) all persons who have requested notice

         pursuant to Bankruptcy Rule 2002. Objections, if any, to the relief requested in the motion

         shall be in writing, shall state the name of the objecting party and the nature of the claim or

         interest of such party, shall state with particularity the reasons for the objections to the relief

         requested, and shall be served upon counsel for Debtor, Vanden Bos & Chapman, LLP,

         Attn: Douglas R. Ricks, 319 SW Washington St., Ste. 520, Portland, Oregon 97204 and

         filed, together with proof of service, with the Court no later than the deadline provided in the

         Notice (LBF 541.1) which accompanies this Order when served

                                                        ###
         PRESENTED BY:

         VANDEN BOS & CHAPMAN, LLP                          First Class Mail:

         By:/s/Douglas R. Ricks                             See Attached List. (The original Service
            Douglas R. Ricks, OSB 044026                    List is attached to the original copy filed
            Of Attorneys for Debtor-in-Possession           with the Court only. Creditors may request
                                                            a copy of the Service List by contacting the
                                                            undersigned.)




  Page 9 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                          VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                  COLLATERAL                                                              319 SW Washington Street, Suite 520
                                                                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869

EX B - Page 9 of 10
                              Case 19-34092-tmb11        Doc 13    Filed 11/06/19
         LBR 9021-1 CERTIFICATION                    Electronic Mail:
         I certify that I have complied with the
         requirement of LBR 9021-1(a); Proposed      The foregoing was served on all CM/ECF
         Order was attached to the Motion.           participants through the Court's Case
                                                     Management/Electronic Case File system
         By:/s/Douglas R. Ricks
            Douglas R. Ricks, OSB 044026




  Page 10 of 10   PROPOSED FINAL ORDER AUTHORIZING USE OF CASH               VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                  COLLATERAL                                                   319 SW Washington Street, Suite 520
                                                                                  Portland, Oregon 97204-2690
                                                                                         (503) 241-4869

EX B - Page 10 of 10
                           Case 19-34092-tmb11     Doc 13   Filed 11/06/19
